Citation Nr: 0316332	
Decision Date: 07/17/03    Archive Date: 07/22/03

DOCKET NO.  99-21 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a low 
back disorder.

Entitlement to service connection for residuals of an injury 
to the right knee.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from July 1959 to October 
1960.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Newark, New Jersey 
(RO), which denied the benefits sought on appeal.  

In March 2000 the RO granted service connection for a skin 
disorder and assigned a 10 percent rating.  Following receipt 
of a notice of disagreement the veteran was furnished a 
statement of the case concerning an increased rating for the 
skin disorder in April 2002.  He did not perfect an appeal 
regarding this claim and this issue is not before the Board 
for appellate consideration.

The issue of service connection for a right knee disorder 
will be discussed in the Remand section of this decision.


FINDINGS OF FACT

1.  In an unappealed decision dated in November 1980, the RO 
denied the veteran's claim of entitlement to service 
connection for a low back disorder.

2.  The evidence received since the RO's unappealed November 
1980 decision is so significant that it must be considered in 
order to fairly decide the merits of the claim. 


CONCLUSIONS OF LAW

1.  The November 1980 RO rating decision, which denied the 
veteran's claim of entitlement to service connection for a 
low back disorder, is final.  38 U.S.C.A. § 7105 (West 2002).

2.  The additional evidence received since the November 1980 
RO rating decision is new and material and the requirements 
to reopen the veteran's claim of entitlement to service 
connection for a low back disorder have been met.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  See, 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2002).  This law eliminates the 
concept of a well-grounded claim, and redefines the 
obligations of VA with respect to the duty to assist.  The 
new law also includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  The final rule implementing the 
VCAA was published on August 29,2001.66 Fed. Reg. 45,620-32 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)).  

The Board notes that the provisions of 38 C.F.R. § 3.156(a) 
regarding new and material claims were amended effective 
August 29, 2001.  These amendments are effective only on 
claims received on or after August 29, 2001, and are, thus, 
not relevant in the instant case.  See 66 Fed. Reg. 45620-
45632 (August 29, 2001).

The veteran was notified of the VCAA and what evidence the VA 
would obtain in the September 2002 supplemental statement of 
the case.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
For the purpose of reopening the veteran's claim the Board 
finds that the requirements of the VCAA have been met.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110, 1131 (West 2002). Service connection may 
be granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d) (2002).

A familial, congenital or developmental defect is not a 
disease or injury within the meaning of applicable law.  See 
38 C.F.R. § 3.303(c) (2002).  The VA General Counsel has 
defined a "defect" as an imperfection or structural 
abnormality or condition which is more or less stationary in 
nature. VAOPGCPREC 82-90 (O.G.C. Prec. 82-90).  

A disease may be defined as any deviation from or 
interruption of the normal structure or function of any part, 
organ, or system of the body that is manifested by a 
characteristic set of symptoms and signs and whose etiology, 
pathology, and prognosis may be known or unknown. Id.

The General Counsel has held that service connection may be 
granted, to include based on aggravation, for diseases of 
congenital, developmental, or familial origin.  Service 
connection may not be granted for familial, congenital or 
developmental defects unless such defect was subject to 
superimposed disease or injury during military service that 
resulted in disability apart from the congenital or 
developmental defect.  Id.  

Factual Background

The evidence of record at the time of the November 1980 
decision by the RO is briefly summarized. 

The veteran's service medical records show that during his 
July 1959 enlistment examination, the veteran reported no 
present or past complaints referable to the low back.  On 
examination at that time, evaluation of the spine was normal.  
Service medical records indicate that the veteran was first 
seen for low back pain complaints in January 1960.  The 
report of X-ray examination in February 1960 contains an 
impression of residuals of juvenile epiphysitis, L-4 
vertebral body, development, lumbosacral area. 

An April 1960 Medical Board evaluation revealed a diagnosis 
of congenital deformity of joint, L4-5 (sacralization lumbar 
vertebra), which the Medical Board found was neither incurred 
in nor aggravated by active service.  

The record of an April 1960 Physical Evaluation Board shows 
that the Physical Evaluation Board recommended that the 
veteran be found unfit for duty because of physical 
disability diagnosed as congenital of joint, n.e.c., L4-5 
(Sacralization lumbar vertebra); and that that disability was 
incurred while entitled to receive basic pay by reason of 
aggravation.  Also recommended was a finding of a lumbosacral 
strain, existing prior to entry, aggravated.  

Subsequently, a May 1960 Physical Review Council recommended 
to substitute findings that the veteran's disability was 
incurred while not entitled to basic pay; was not the 
proximate result of performing active duty, nor was it 
aggravated thereby, and therefore was not ratable.  X-ray 
evidence of congenital abnormalities of L4 and L5 were noted.

During a VA examination in January 1961, X-ray examination 
revealed a partially sacralized 5th lumbar vertebra present, 
and an unfused epiphysis was seen of L-4.  Otherwise, there 
was no evidence of bone or joint pathology.  The diagnosis 
was orthopedic partial sacralized lumbar 5 and unfused 
epiphysis lumbar - developmental.
 
The veteran testified at a January 1962 hearing at the RO 
regarding his claim.  He testified that he never had trouble 
with his back before service, and that his back trouble began 
during initial training after helping to pull a 1000 pound 
load.

In a June 1962 decision the Board denied the veteran's claim 
for service connection for a low back disorder.  At that time 
the Board determined that the veteran's partial sacralization 
of the fifth lumbar vertebra and unfused epiphysis, fourth 
lumbar vertebra, were developmental abnormalities and did not 
show any injury or superimposed disease on the spinal 
abnormalities during service.  The June 1962 Board decision 
is a final.  38 U.S.C.A. § 7104(a) (West 2002).  Subsequently 
received was a private medical statement dated in September 
1980 which is to the effect that the veteran had a long 
history of back difficulties first noted in service.

In a November 1980 rating decision the RO denied service 
connection for a low back disorder. At that time the RO 
determined that the evidence received since the June 1962 
Board decision was not material, and thereby did not reopen 
the claim.  The veteran was notified of that decision and of 
his appellate rights in November 1980.  He did not appeal the 
November 1980 rating decision, which therefore became final.  
38 U.S.C.A. § 7105.  However, the veteran may reopen his 
claim by the submission of new and material evidence. 38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2002).

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim. See Hodge v. West, 155 F. 3d 
1356 (Fed. Cir. 1998); 38 C.F.R. § 3.156(a) (2001).

The evidence received subsequent to the last final decision 
is presumed credible for the purposes of reopening the 
veteran's claim unless it is inherently false or untrue, or 
is beyond the competence of the person making the assertion.  
See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The new evidence received subsequent to the November 1980 
rating decision denial of service connection for a back 
disorder includes service medical records, a statement from 
the veteran dated in April 1960, a private and VA medical 
records, lay statements and the transcripts of Board hearings 
in July 2000 and February 2003.  This evidence includes a 
statement by a private physician dated in March 1961 and 
received in December 1999, who noted that he first saw the 
veteran in March 1961 for injuries the veteran sustained 
while in the military.  Examination findings showed degree of 
spasms of the muscles and stated that there was damage to the 
fourth disc in the lower back.  Also received were service 
records not previously on file.  These records include an 
April 1960 clinical report and a Report of Board Medical 
Survey dated in April 1960, which relate to the evaluation of 
the low back and the veteran's symptoms.   Also included was 
an April 1960 statement from the veteran in which he 
described the progression of back symptomatology since boot 
camp.

Analysis

To summarize the Board finds that the evidence received since 
the November 1980 decision is new and material in that the 
evidence pertains directly to treatment for the low back 
disorder during service and shortly thereafter and contains 
additional information concerning the inception and 
progression of the inservice back symptoms.  Accordingly, the 
claim is reopened.  


ORDER

As new and material evidence has been received, the claim for 
service connection for a low back disorder is reopened.  To 
this extent only, the appeal is allowed.


REMAND

Having reopened the veteran's claim for service connection 
for a low back disorder, the current decision must be made 
based on a de novo review of the evidence.  

During his hearing before the undersigned sitting at the RO 
in February 2003, the veteran indicated that he had received 
treatment at a VA facility for the disabilities in issues.  
The Board finds that these records should be obtained.  
Further, following a careful review of the record, it is the 
opinion of the Board that a contemporaneous and thorough VA 
examination is warranted to determine the nature and etiology 
of any present low back disorder.  Littke v. Derwinski, 1 
Vet. App. 90 (1990).

Accordingly, this case is REMANDED for the following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 38 
U.S.C.A. 5102, 5103, and 5103A (West 1991 
2002) and 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 
C.F.R 3.102, 3.156(a), 3.159 and 
3.326(a)) are fully complied with and 
satisfied.  See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

2.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of all private 
and VA medical records pertaining to 
treatment for the low back and right knee 
since his discharge from active duty to 
the present which have not been 
previously submitted including from HIP 
Rutgers.  He should identify the 
approximate dates he received treatment 
at the VA Medical Center in East Orange, 
New Jersey.   

3.  Request the VA Medical Center in East 
Orange, New Jersey to furnish copies of 
any medical records pertaining to 
treatment of his low back and right knee 
as identified by the veteran to include 
from 2000 to the present.

4.  Thereafter, make arrangements with 
the appropriate VA medical facility for 
the veteran to be afforded an examination 
by an orthopedist in order to determine 
the nature and etiology of any 
disabilities involving the low back.  All 
indicated evaluations, studies, tests, 
and specialized examinations deemed 
necessary should be performed.  The 
veteran's claims folder should be 
reviewed by the examiner prior to 
examination.  It is requested that the 
physician obtain a detailed history of 
any inservice and post service injuries 
to the low back.

Following the examination, it is 
requested that the examiner provide 
opinions to the following:

Whether the sacralization of the L4-L5 
lumbar vertebra and unfused epiphysis 
shown in service are a familial, 
congenital or developmental diseases or 
defects?  

If defects, whether it is as likely as 
not that the veteran experienced a 
superimposed injury(ies) to the low back 
which resulted in an additional low back 
disability during service?

If yes, whether it is as likely as not 
that any currently diagnosed low back 
disorder is related to the superimposed 
inservice injury(ies)? 

The examiner should set forth the 
complete rationale underlying any 
conclusions drawn or opinions expressed 
in an examination report.

4.  Thereafter the RO should readjudicate 
the issues in appellate status, to 
include entitlement to service connection 
for a low back disorder based on a de 
novo review of the record.  If the 
benefits sought is not granted the RO 
should furnish the veteran and his 
representative a supplemental statement 
of the case and an opportunity to 
respond. 

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


			
	ANDREW J. MULLEN	THOMAS DANNAHER
	Veterans Law Judge	Veterans Law Judge


		
	ROBERT P. REGAN 
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

